      .ii...   Case 1:20-cv-02505-LLS Document 42 Filed 06/01/21 Page 1 of 13



                                                                             ·USDC SD~Y
UNITED STATES DISTRICT COURT                                                  DOCUMENT
SOUTHERN DISTRICT OF NEW YORK
                                                                              ELECTRONICALLY FILED
                                                                              DOC#:
WILMINGTON TRUST, N.A., as successor to Wilmington                            DATEF-IL_E_D_:_
                                                                                           ! _/,..j_/ ,.....
                                                                                                       2,......
                                                                                                             /-
Trust Retirement and Institutional Services Company,

Plaintiff,

-against-                                                              Civil Case No.:
                                                                       1:20-cv-02505-LLS-KHP

STOUT RISIUS ROSS, INC.,

Defendant.



                        CONFIDENTIALITY STIPULATION AND ORDER

                   The Court enters this Confidentiality Stipulation and Order ("Stipulation and

Order") upon the request of the plaintiff Wilmington Trust, N .A., and the defendant Stout Risius

Ross, Inc. (together, the "Parties," or individually, a "Party"), for the purpose of assuring the

confidentiality and protection of confidential information that may be disclosed in the course of

discovery proceedings by the Parties or, as appropriate, any non-party to this action.


                   1.     As used in this Stipulation and Order, the term "Confidential Information"

includes any material or information ("Material") that is disclosed in the course of discovery

proceedings in this action by the Parties or, as appropriate, any non-party that is deemed in good

faith by the disclosing party to contain (a) trade secrets, competitively sensitive technical,

marketing, financial, sales or other confidential business information; (b) private or confidential

personal or customer information; or (c) infonnation received in confidence from third parties.

Any Party to this litigation and any disclosing non-party shall have the right to designate such
         Case 1:20-cv-02505-LLS Document 42 Filed 06/01/21 Page 2 of 13




Confidential Information as "Confidential" or "Highly Confidential - Attorney's Eyes Only," as

that designation is defined in Paragraph 2.

               2.      As used in this Stipulation and Order, "Highly Confidential - Attorney's

Eyes Only" includes any Confidential Information that is deemed in good faith by the disclosing

party to contain highly sensitive business, personal, or customer information, the disclosure of

which is highly likely to cause significant harm to an individual or to the business or competitive

position of the designating party. "Highly Confidential - Attorney's Eyes Only" shall not be

used as a designation for information or items that have previously been disclosed to personnel

of either Party who are not attorneys for that Party.

               3.      A Party or non-party producing Confidential Information shall, at or

before the time of disclosure, designate such Confidential Information as "Confidential" or

"Highly Confidential-Attorney's Eyes Only" in one or more of the following ways:

                       a.      Information set forth in an answer to an interrogatory may be so

                               designated by including a clear statement in the answer that the

                               answer is "Confidential" or "Highly Confidential -Attorney's

                               Eyes Only."

                       b.      Information contained in any document or part thereof may be so

                               designated by marking the words "Confidential" or "Highly

                               Confidential-Attorney's Eyes Only" on each page of the

                               document and all copies of it.

                       c.      Information contained in an answer to any question asked during

                               an oral deposition may be designated "Confidential" or "Highly


                                                  2
         Case 1:20-cv-02505-LLS Document 42 Filed 06/01/21 Page 3 of 13




                              Confidential -Attorney's Eyes Only" by a statement made on the

                              record during the course of the deposition on the same day that the

                              answer is given or by a writing served by e-mail or first class mail

                              within thirty days ofreceiving the deposition transcript. All

                              testimony shall be deemed "Confidential" until that 30-day period

                              has expired. After that 30-day period has expired, only that

                              testimony that has been designated as "Confidential" or "Highly

                              Confidential - Attorney's Eyes Only" according to the above-listed

                              procedures shall be deemed "Confidential" or "Highly

                              Confidential - Attorney's Eyes Only" in accordance with this

                              Stipulation and Order. The court reporter or stenographer shall

                              bind the "Confidential" or "Highly Confidential -Attorney's Eyes

                              Only" testimony in separate volumes and mark the face of the

                              transcript to indicate its confidential nature and production

                              pursuant to this Stipulation and Order.

               4.      Confidential Information disclosed during the course of discovery

proceedings in this action shall be subject to the following requirements:

                       a.     Confidential Information shall be used only for purposes of this

                              action.

                       b.     Confidential Information shall not be published to the general

                              public in any form or used for any business or commercial

                              purposes.



                                                 3
Case 1:20-cv-02505-LLS Document 42 Filed 06/01/21 Page 4 of 13




          c.    Confidential Information shall be disclosed only to the following

                persons and only insofar as it is reasonably necessary to the

                prosecution or defense of this action:

                (1)    A Party and its employees, officers, and directors to whom

                       disclosure is reasonably necessary for purposes of the

                       litigation;

                (2)    Attorneys ofrecord for the Party, including any attorneys

                       employed or retained by a law firm of record that

                       represents the Party and in-house counsel for a Party;

                (3)    Secretarial, clerical, and paralegal personnel employed full-

                       time or part-time by attorneys or a law firm that represents

                       the Party seeking the information;

                (4)    Independent expert witnesses, advisors, and consultants

                       retained in connection with this action, and their full or

                       part-time technical, secretarial, or clerical staff, or other

                       personnel;

                (5)    Non-party witnesses to whom disclosure is reasonably

                        necessary for purposes of the litigation, but only to the

                        extent that such witnesses agree to be bound by the terms

                        of this Stipulation and Order;

                (6)     Court reporters or stenographers engaged to record

                        deposition testimony, and their employees; and


                                     4
         Case 1:20-cv-02505-LLS Document 42 Filed 06/01/21 Page 5 of 13




                               (7)    Such other persons as may be authorized by agreement of

                                      the Parties or disclosing non-party or by the Court upon

                                      motion of any Party.


                       d.     If Confidential Information is disclosed to any person other than in

                              the manner authorized by this Stipulation and Order, the person

                              responsible for the disclosure shall, immediately upon learning of

                              such disclosure, inform the disclosing Party or non-party of all

                              pertinent facts relating to such disclosures and use their best efforts

                              to retrieve the Confidential Information.

                       e.      Confidential Information shall not be electronically transmitted or

                               physically transported to anywhere outside the United States of

                               America.

               5.      A copy of this Stipulation and Order shall be delivered to each person

within categories 4, 5, and 7 of paragraph 4( c) above to whom a disclosure of Confidential

Information is made, at or before the time of disclosure, and no disclosure shall be made to such

person unless and until such person agrees in writing to be bound by the provisions of this

Stipulation and Order as provided in the "Agreement to be Bound by Confidentiality Stipulation

and Order" attached as Exhibit A.

               6.      Confidential Information designated as "Highly Confidential - Attorney's

Eyes Only" that is disclosed during the course of discovery proceedings in this action may not be

disclosed to any persons listed in paragraph 4(c)(l) of this Stipulation and Order (a party, its

employees, officers, and directors), except for in-house counsel for a Party, unless expressly

authorized by the disclosing Party or non-party. All other provisions of this Stipulation and

                                                  5
           Case 1:20-cv-02505-LLS Document 42 Filed 06/01/21 Page 6 of 13




Order that apply to Confidential Information generally shall apply to Confidential Information

designated as "Highly Confidential -Attorney's Eyes Only."


               7.      Any person who receives Confidential Information pursuant to this

Stipulation and Order may not disclose that information except to the persons designated

hereinabove and to the extent permitted herein.

               8.      Secondary documents, including but not limited to, notes, memoranda,

analyses, and briefs that are prepared from any Material that contains Confidential Information

shall be treated in the same fashion as the underlying Material.

               9.      With respect to any Material designated as "Confidential" or "Highly

Confidential -Attorney's Eyes Only," the receiving Party may at any time notify the designating

Party or non-party in writing that the receiving Party objects to the designation and must provide

the basis for the objection. Counsel for the designating Party or non-party shall respond in

writing to such objection within 14 days, and shall state with particularity the grounds for

asserting that the document or information is properly designated as "Confidential" or "Highly

Confidential-Attorney's Eyes Only." If no timely written response is made to the objection, the

challenged designation will be deemed void unless good cause is shown. The designating Party

or non-party and the receiving Party shall then confer in good faith in an effort to resolve their

disagreement. If the parties cannot resolve their disagreement, the receiving Party shall present

the dispute to the Court either by letter or motion, in accordance with the Court's practices and

rules, seeking to remove the confidential designation. The Confidential Information that is the

subject of the disagreement shall be treated as originally designated pending resolution of the

dispute.




                                                  6
         Case 1:20-cv-02505-LLS Document 42 Filed 06/01/21 Page 7 of 13




               10.     The obligation of confidentiality under this Stipulation and Order shall not

apply to Material: (i) which is or has become public knowledge other than as a direct or indirect

result of the information being disclosed in breach of this Stipulation and Order; (ii) which is

already known to the receiving Party prior to such disclosure or is disclosed to the receiving

Party by a person having no duty of confidentiality with respect to such information; and (iii) to

the extent that such disclosure is required by any law or regulation, any order of any court of

competent jurisdiction or any competent judicial, governmental or regulatory body, or by the

law, subject to paragraph 17 below.


               11.     The provisions of this Stipulation and Order shall not be construed as

preventing:


                       a.      Any disclosure of Confidential Information by the parties

                               designating the information as such in any other action; or


                       b.      Any disclosure of Confidential Information to any judge, law

                               clerk, or employee of this Court for purposes of this action, subject

                               to paragraph 12 below.


               12.     All Confidential Information that is filed with the Court, and any

pleadings, motions, or other papers filed with the Court disclosing Confidential Information,

shall be filed under seal and kept under seal until further order of the Court. Where possible,

only "Confidential" or "Highly Confidential - Attorney's Eyes Only" portions of filings with the

Court shall be filed under seal.

                13.    The inadvertent production of information or documents by a Party or

non-party shall not in itself be deemed to waive any claim of attorney-client privilege, attorney



                                                  7
         Case 1:20-cv-02505-LLS Document 42 Filed 06/01/21 Page 8 of 13




work-product protection, or other privilege that might exist with respect to such document or

other documents or communication, written or oral, including without limitation, other

communications referred to in the documents or information produced. Upon learning of an

inadvertent disclosure, the disclosing Party or non-party may timely notify in writing the

receiving Party that said production was inadvertent and demand the return of the assertedly

privileged material. On such timely demand, the receiving Party shall retrieve and return all

copies of such information, documents and/or things to the disclosing Party or non-party within

five business days of receipt of such notice and shall not further disclose or use the information

contained in such items for any purpose until order of the Court.

               14.     An inadvertent failure to designate Material as Confidential Information

does not waive the designating Party or non-party's right to secure protection for such Material.

If Material is appropriately designated as Confidential Information after the Material was

initially produced, the receiving Party, upon being timely notified of the designation, must treat

the Material in accordance with this Stipulation and Order, including retrieving all copies and

excerpts of any re-designated Material from persons not entitled to receive it.

               15.     A Party who seeks to file with the Court any Confidential Information

and/or any pleading, brief, or memorandum which reproduces, paraphrases, or discloses such

information, shall follow the procedures set forth in FRCP 5.2, Individual Practice Rule 3 of

Judge Louis L. Stanton, and the associated CM/ECF Administrative Procedures Guide for

sealing documents.

                16.    In the event production of documents and/or testimony is sought by

subpoena from a non-party, the Party issuing the subpoena shall notify the non-party of this

Stipulation and Order. The disclosing non-party may also designate material and testimony as

                                                  8
         Case 1:20-cv-02505-LLS Document 42 Filed 06/01/21 Page 9 of 13




"Confidential" or "Highly Confidential - Attorney's Eyes Only" under this Stipulation and

Order. The Party issuing the subpoena shall forward a copy of all documents produced in

response to the subpoena to opposing counsel. If opposing counsel determines that such

documents include "Confidential" or "Highly Confidential -Attorney's Eyes Only" Material by

using the same criteria as set forth in paragraphs 1 and 2 above, opposing counsel may designate

such documents accordingly, within 20 days after receipt. All documents and materials

produced in response to subpoenas directed to non-parties shall be deemed "Confidential" until

that 20-day period has expired notwithstanding whether the non-party has made such a

designation. After that 20-day period has expired, only those documents or materials that have

been designated as "Confidential" or "Highly Confidential - Attorney's Eyes Only" according to

the above-listed procedures shall be deemed Confidential Information in accordance with this

Stipulation and Order.

               17.       If any Confidential Information is the subject of, or responsive to, a

subpoena, court order, or rule requiring its disclosure, the Party seeking to comply with the

subpoena, court order, or rule will provide immediate notice to the producing Party or non-party

through its counsel. The Party seeking to comply with the subpoena, court order, or rule shall

not object to the producing Party or non-party's appearance to protect its interest in maintaining

the information as "Confidential" or "Highly Confidential - Attorney's Eyes Only." The Party

seeking to comply with the subpoena, court order, or rule will not respond to any such subpoena,

court order, or rule until the producing Party or non-party has had a reasonable opportunity to

seek appropriate relief from the Court, including, but not limited to, a motion for a protective

order.




                                                   9
         Case 1:20-cv-02505-LLS Document 42 Filed 06/01/21 Page 10 of 13




               18.     Witnesses at depositions taken during this action may be shown any

Confidential Information without restriction during the course of their deposition and a Party's

ability to use, exhibit, or disclose such Material at depositions taken in this action shall not be

limited. Such use will not be deemed a waiver of the provisions of this Stipulation and Order.

The Party using Confidential Information during a deposition shall notify the court reporter of

this Stipulation and Order. Whenever Confidential Information is to be discussed or disclosed in

a deposition, counsel for any Party may require the exclusion from the room of any person who

is not entitled to receive the Confidential Information under this Stipulation and Order, except

the witness, his or her counsel, the court reporter, and, if applicable, the videographer.

                19.    Nothing herein shall be construed as a waiver of the right of any Party to

object to the admissibility of any evidence where such objection is based on a ground or grounds

other than that the evidence involves Confidential Information, and nothing herein shall be

construed as an agreement that any Confidential Information shall be withheld from or excluded

from evidence in this action.

                20.     Nothing in this Stipulation and Order shall be deemed an

acknowledgement by any Party that discovery of Confidential Information is reasonably likely to

lead to the discovery of admissible evidence in this action, or an acknowledgment that particular

discovery requests are not burdensome or overbroad or otherwise objectionable.

                21.     Upon the conclusion of this litigation, including any and all appeals or

further proceedings, all Confidential Information supplied by any Party or non-party, and all

copies thereof, shall be returned to the producing Party or non-party or their counsel, or such

Confidential Information shall be certified in writing to have been deleted or destroyed, or shall



                                                   10
         Case 1:20-cv-02505-LLS Document 42 Filed 06/01/21 Page 11 of 13




otherwise be disposed of as ordered by the Court. Counsel may retain one set of all documents

related to this litigation for their records.

                22.      The use of "Confidential" or "Highly Confidential - Attorney's Eyes

Only" information for the purpose of any hearing or trial that is open to the public is not

addressed at this time, but will be the subject of future agreements or orders as the need may

anse.




                                                  11
        Case 1:20-cv-02505-LLS Document 42 Filed 06/01/21 Page 12 of 13




Dated: June 1, 2021                 HODGSON RUSS LLP
                                    Attorneys for Plaintiff Wilmington Trust, NA .


                                     By s Melissa N. Subieck
                                              Daniel C. Oliverio, Esq.
                                              Robert J. Fluskey, Jr., Esq.
                                              Melissa N. Subjeck, Esq.
                                     The Guaranty Building
                                     140 Pearl Street, Suite 100
                                     Buffalo, New York 14202
                                     Telephone: (716) 856-4000
                                     doliverio@hodgsonruss.com
                                     rfluskey@hodgsonruss.com
                                     msubjeck@hodgsonruss.com


Dated: June 1, 2021                 ROBINSON BROG LEINWALD GREENE
                                    GENOVESE & GLUCK, P.C.
                                    Attorneys for Defendant Stout Risius Ross, Inc.


                                    By s/Lawrence S. Hirsh
                                              Lawrence S. Hirsh, Esq.
                                              Andrew T. Lolli, Esq.
                                    875 Third Ave.
                                    New York, New York 10022
                                    Telephone: (212) 603-6300
                                    lhirsh@robinsonbrog.com
                                    atl@robinsonbrog.com


SO ORDERED:



Hon. Louis L. Stanton
                        ,(J/-z-1




                                       12
             Case 1:20-cv-02505-LLS Document 42 Filed 06/01/21 Page 13 of 13




                                                 EXHIBIT A

AGREEMENT TO BE BOUND BY CONFIDENTIALITY STIPULATION AND ORDER

                       The undersigned hereby acknowledges that he/she received a copy of the attached

Confidentiality Stipulation and Order in this action, captioned Wilmington Trust, NA . v. Stout

Risius Ross, Inc., (Civil No. 1:20-cv-02505), pending in the U.S . District Court for the Southern

District of New York, has read same, and agrees to: (1) be bound by all of the provisions

thereof; and (2) submit to the jurisdiction and venue of the U.S. District Court for the Southern

District of New York for all matters relating to his/her compliance with the obligations under the

Confidentiality Stipulation and Order.



Dated: - - -- - - - --
                                                    Name


                                                    Signature




                                                    -   13

002000. 11 293 Litigation I 5863329v3
